SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No.1)* VIASYSTEMS GROUP, INC. (Name of Issuer) Common Stock 92553H803 (Title of class of securities) (CUSIP number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 92553H803 13G Page 2 1 NAME OF REPORTING PERSONHicks, Muse Fund III Incorporated 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)CO * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 3 1 NAME OF REPORTING PERSON Hicks Muse GP Partners III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 4 1 NAME OF REPORTING PERSON HM3/GP Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 5 1 NAME OF REPORTING PERSONHicks, Muse, Tate & Furst Equity Fund III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 6 1 NAME OF REPORTING PERSONHM3 Coinvestors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 7 1 NAME OF REPORTING PERSONHicks, Muse (1999) Fund IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)OO * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 8 1 NAME OF REPORTING PERSONHicks, Muse GP (1999) Partners IV, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 9 1 NAME OF REPORTING PERSONHM4/GP (1999) Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 10 1 NAME OF REPORTING PERSONHMTF Equity Fund IV (1999), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page11 1 NAME OF REPORTING PERSONHMTF Private Equity Fund IV (1999), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 12 1 NAME OF REPORTING PERSONHM 4-P (1999) Coinvestors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 13 1 NAME OF REPORTING PERSONHM 4-EQ (1999) Coinvestors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONTexas NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 14 1 NAME OF REPORTING PERSONHM Fund IV Cayman, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONCayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)OO * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 15 1 NAME OF REPORTING PERSONHM GP Partners IV Cayman, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONCayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 16 1 NAME OF REPORTING PERSONHM Equity Fund IV/GP Partners (1999), C.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONNetherlands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 17 1 NAME OF REPORTING PERSONHicks, Muse PG - IV (1999), C.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONNetherlands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 18 1 NAME OF REPORTING PERSONEdward Herring 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 19 1 NAME OF REPORTING PERSONJohn R. Muse 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON THE FOLLOWING PAGES CUSIP No. 92553H803 13G Page 20 1 NAME OF REPORTING PERSONAndrew S. Rosen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 15,562,558* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 15,562,558* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,562,558* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)75.5%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON THE FOLLOWING PAGES ITEM 1. NAME OF ISSUER AND ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES (a) – (b)This statement on Schedule 13G (this “Schedule 13G”) is being filed with respect to shares of common stock, par value $0.01 per share (“Common Stock”), of Viasystems Group, Inc., a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 101 South Hanley Road, Suite 400, St. Louis, Missouri63105. ITEM 2. NAME OF PERSON FILING (a)Name of Person Filing: This Schedule 13G is being filed by each of: Hicks, Muse Fund III Incorporated(“Fund III Incorporated”) Hicks Muse GP Partners III, L.P. (“GP Partners III”) HM3/GP Partners, L.P. (“HM3”) Hicks, Muse, Tate & Furst Equity Fund III, L.P.(“Equity Fund III”) HM3 Coinvestors, L.P. (“HM3 Coinvestors”) Hicks, Muse (1999) Fund IV, LLC (“Fund IV LLC”) Hicks, Muse GP (1999) Partners IV, L.P. (“GP Partners IV”) HM4/GP (1999) Partners, L.P. (“HM4”) HMTF Equity Fund IV (1999), L.P. (“Equity Fund IV”) HMTF Private Equity Fund IV (1999), L.P. (“Private Equity Fund IV”) HM 4-P (1999) Coinvestors, L.P. (“HM 4-P”) HM 4-EQ (1999) Coinvestors, L.P. (“EQ Coinvestors”) HM Fund IV Cayman, LLC (“Fund IV Cayman”) HM GP Partners IV Cayman, L.P. (“Partners IV Cayman”) HM Equity Fund IV/GP Partners (1999), C.V. (“HM IV CV”) Hicks, Muse PG - IV (1999), C.V. (“PG-IV”) Edward Herring (“Mr. Herring”) John R. Muse (“Mr. Muse”) Andrew S. Rosen (“Mr. Rosen”) Fund III Incorporated, GP Partners III, HM3, Equity Fund III, HM3 Coinvestors, Fund IV LLC, GP Partners IV, HM 4, Equity Fund IV, Private Equity Fund IV, HM 4-P, EQ Coinvestors, Fund IV Cayman, Partners IV Cayman, HM IV CV, PG-IV, Mr. Herring, Mr. Muse and Mr. Rosen are referred to herein collectively as the “Reporting Persons.” (b)Address of Principal Business Office of each of the Reporting Persons: c/o HM Capital Partners 200 Crescent Court, Suite 1600 Dallas, TX75201 (c)Citizenship of each of the Reporting Persons: Fund III Incorporated:Texas GP Partners III:Texas HM3:Texas Equity Fund III:Delaware HM3 Coinvestors:Texas Fund IV LLC:Texas GP Partners IV:Texas HM4:Texas Equity Fund IV:Texas Private Equity Fund IV:Texas HM 4-P:Texas 21 EQ Coinvestors:Texas Fund IV Cayman:Cayman Islands Partners IV Cayman:Cayman Islands HM IV CV:Netherlands PG-IV:Netherlands Mr. Herring:United States Mr. Muse:United States Mr. Rosen:United States (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e)CUSIP Number: 92553H803 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b) OR 13d-2(b) OR (c), CHECK THE APPROPRIATE BOX. Not applicable. ITEM 4. OWNERSHIP (a) – (c)Based on the existing relationships between the Reporting Persons, as described below, the Reporting Persons may be deemed to be the beneficial owners of 15,562,558 shares of Common Stock (the“Reported Shares”), which constitute 75.5% of the total Common Stock outstanding.The percentage ownership of the Reporting Persons is based on 20,626,755 shares of Common Stock outstanding as of October 31, 2012, as reported by the Issuer in its Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 8, 2012. VG Holdings, LLC (“Holdings”) is the record holder of the Reported Shares.Each of Equity Fund III, HM3 Coinvestors, Equity Fund IV, Private Equity Fund IV, HM 4-P, EQ Coinvestors, and PG-IV (collectively the “HM Members”) are parties to that certain Limited Liability Company Agreement of Holdings, dated as of February 11, 2010 (the “LLC Agreement”), among the HM Members, TCW Shared Opportunities Fund III, L.P., and GSC Recovery II, L.P. and certain of its affiliates, pursuant to which such persons (each an “Investor Party”) have agreed to, among other things, designate up to five (5) nominees for election to the board of directors of the Issuer and to cause Holdings to vote the Reported Shares in favor of such nominees.In addition, the Investor Parties have agreed that (i)the Reported Shares may not be sold or otherwise disposed of prior to a specified date without the unanimous approval of the board of managers of Holdings, and (ii) under certain circumstances, to cause Holdings to vote the Reported Shares in favor of certain business combination transactions involving the Issuer.As a result, the Investor Parties may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Exchange Act of 1934, as amended, and each Investor Party may be deemed to beneficially own Reported Shares that may be beneficially owned by other Investor Parties.The filing of this Schedule 13G shall not be construed as an admission that the Reporting Persons and/or the Investor Parties are a group, or have agreed to act as a group, and each of the HM Members hereby disclaims beneficial ownership of any Reported Shares that may be beneficially owned by any other Investor Party (including any other HM Member), except to the extent of its pecuniary interest therein. HM3 is the sole general partner of Equity Fund III.GP Partners III is the sole general partner of HM3.Fund III Incorporated is the sole general partner of GP Partners III.As a result, each of HM3, GP Partners III and Fund III Incorporated may be deemed to beneficially own any Reported Shares beneficially owned by Equity 22 Fund III, and each of HM3, GP Partners III and Fund III Incorporated disclaims beneficial ownership of such shares, except to the extent of its pecuniary interest therein. GP Partners III is the sole general partner of HM3 Coinvestors.Fund III Incorporated is the sole general partner of GP Partners III.As a result, each of GP Partners III and Fund III Incorporated may be deemed to beneficially own any Reported Shares beneficially owned by HM3 Coinvestors, and each of GP Partners III and Fund III Incorporated disclaims beneficial ownership of such shares, except to the extent of its pecuniary interest therein. HM4 is the sole general partner of each of Equity Fund IV and Private Equity Fund IV.GP Partners IV is the sole general partner of HM4.Fund IV LLC is the sole general partner of GP Partners IV.As a result, each of HM4, GP Partners IV and Fund IV LLC may be deemed to beneficially own any Reported Shares beneficially owned by either Equity Fund IV or Private Equity Fund IV, and each of HM4, GP Partners IV and Fund IV LLC disclaims beneficial ownership of such shares, except to the extent of its pecuniary interest therein. On December 31, 2012, in preparation for its dissolution and termination and in accordance with the LLC Agreement, HM 4-SBS (1999) Coinvestors, L.P. (“SBS Coinvestors”) distributed its membership interest in Holdings to 4-P Coinvestors, its remaining limited partner, who executed a joinder agreement and became a member of Holdings and bound by the LLC Agreement.GP Partners IV is the sole general partner of each of HM 4-P and EQ Coinvestors.Fund IV LLC is the sole general partner of GP Partners IV.As a result, each of GP Partners IV and Fund IV LLC may be deemed to beneficially own any Reported Shares beneficially owned by either HM 4-P or EQ Coinvestors, and each of GP Partners IV and Fund IV LLC disclaims beneficial ownership of such shares, except to the extent of its pecuniary interest therein. HM IV CV is the sole general partner of PG-IV.Partners IV Cayman is the sole general partner of HM IV CV.Fund IV Cayman (collectively with Fund III Incorporated and Fund IV LLC, the “General Partners”) is the sole general partner of Partners IV Cayman.As a result, each of HM IV CV, Partners IV Cayman and Fund IV Cayman may be deemed to beneficially own any Reported Shares beneficially owned by PG-IV, and each of HM IV CV, Partners IV Cayman and Fund IV Cayman disclaims beneficial ownership of such shares, except to the extent of its pecuniary interest therein. Mr. Herring was designated by the HM Members to serve, and currently serves, as one of the two members of the Board of Managers of Holdings.As a result, Mr. Herring may be deemed to beneficially own all of the Reported Shares held by Holdings.Mr. Herring disclaims beneficial ownership of such shares, except to the extent of his pecuniary interest therein. Previously, the committee that exercises voting and dispositive power over the shares beneficially owned by each of the General Partners consisted of three individuals, no single member of which had dispositive and/or voting power over the shares of the Reported Shares.As a result of such committee currently consisting of two members (Mr. Muse and Mr. Rosen), Messrs. Muse and Rosen may be deemed to share beneficial ownership with respect to all or a portion of the Reported Shares beneficially owned by the General Partners.Each of Messrs. Muse and Rosen disclaims beneficial ownership of such shares, except to the extent of any pecuniary interest therein. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON The right to receive dividends on, and proceeds from the sale of, the shares of Common Stock beneficially owned by the Reporting Persons is governed by their respective organizational documents, and such dividends or proceeds may be distributed to their respective partners, members or stockholders in accordance therewith.Although presently indeterminable, partners, members or stockholders may have an interest in the Common Stock equal to more than 5% of the outstanding Common Stock, under certain circumstances. 23 ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATION Not applicable. 24 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:January10, 2013 HICKS, MUSE FUND III INCORPORATED By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HICKS MUSE GP PARTNERS III, L.P. By: Hicks, Muse Fund III Incorporated, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM3/GP PARTNERS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HICKS, MUSE, TATE & FURST EQUITY FUND III,L.P. By: HM3/GP Partners, L.P., its general partner By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM3 COINVESTORS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President 25 HICKS, MUSE (1999) FUND IV, LLC By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HICKS, MUSE GP (1999) PARTNERS IV, L.P. By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM4/GP (1999) PARTNERS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HMTF EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HMTF PRIVATE EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM 4-P (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President 26 HM 4-EQ (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM FUND IV CAYMAN, LLC By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM GP PARTNERS IV CAYMAN, L.P. By: HM Fund IV Cayman, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HM EQUITY FUND IV/GP PARTNERS (1999), C.V. By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President HICKS, MUSE PG - IV (1999), C.V. By: HM Equity Fund IV/GP Partners (1999), C.V., its general partner By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President EDWARD HERRING /s/Edward Herring 27 JOHN R. MUSE /s/John R. Muse ANDREW S. ROSEN /s/Andrew S. Rosen 28 EXHIBIT INDEX Exhibit No. 1 Joint Filing Agreement, dated February 14, 2011, by and among Hicks Muse Fund III Incorporated; Hicks Muse GP Partners III, L.P.; HM3/GP Partners, L.P.; Hicks, Muse, Tate & Furst Equity Fund III, L.P.; HM3 Coinvestors, L.P.; Hicks, Muse (1999) Fund IV, LLC; Hicks, Muse GP (1999) Partners IV, L.P.; HM4/GP (1999) Partners, L.P.; HMTF Equity Fund IV (1999), L.P.; HMTF Private Equity Fund IV (1999), L.P.; HM 4-P (1999) Coinvestors, L.P.; HM 4-EQ (1999) Coinvestors, L.P.; HM Fund IV Cayman, LLC; HM GP Partners IV Cayman, L.P.; HM Equity Fund IV/GP Partners (1999), C.V.; Hicks, Muse PG - IV (1999), C.V., Edward Herring, John R. Muse and Andrew S. Rosen. 29
